     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 1 of 22


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELL WILLIAMS,                                  No. 2:18-cv-01305 KJM KJN
12                       Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14    TIMOTHY FILSON,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2015 conviction for second

20   degree robbery with use of a firearm. He was sentenced to twenty-seven years in state prison.

21   Petitioner claims that trial counsel was ineffective for failing to obtain a ruling on prejudicial

22   photographs and to object more fully, and contends the trial court erroneously admitted

23   photographs of gang tattoos and firearms in violation of his due process rights. After careful

24   review of the record, this court concludes that the petition should be denied.

25   //

26   //

27   //

28   //
                                                         1
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 2 of 22


 1   II. Procedural History

 2           On February 27, 2015, a jury found petitioner guilty of second degree robbery (Cal. Pen.

 3   Code, § 211) with use of a firearm (Cal. Pen. Code, § 12022.53(b)). (LD 1 at 150; LD 4 at 15.) 1

 4   On March 20, 2015, petitioner was sentenced to twenty-seven years in state prison. (LD 1 at 177;

 5   LD 4 at 22-29.)

 6           Petitioner appealed the conviction to the California Court of Appeal, Third Appellate

 7   District. (LD 7 & 9.) The Court of Appeal affirmed the conviction on July 30, 2019. (LD 10.)

 8           Petitioner filed a petition for review in the California Supreme Court (LD 11), which was

 9   denied on July 19, 2017 (LD 12).

10           Thereafter, petitioner filed the original habeas petition in this court on May 21, 2018.

11   (ECF No. 1.)

12           In an Order and Findings and Recommendations filed September 17, 2018, the

13   undersigned recommended petitioner’s motion for stay be denied and that he be ordered to file an

14   amended petition raising only his exhausted claims. (ECF No. 7.) Shortly thereafter, petitioner

15   filed a first amended petition. (ECF No. 8.)

16           Following the district judge’s order of March 6, 2019 (ECF No. 9), adopting the findings

17   and recommendations in full, petitioner filed the operative second amended petition for writ of

18   habeas corpus (ECF No. 15). Respondent filed its answer on June 11, 2019. (ECF No. 21.)

19   Petitioner did not file a reply.

20   III. Facts 2

21           In its unpublished memorandum and opinion affirming petitioner’s judgment of

22   conviction on appeal, the California Court of Appeal for the Third Appellate District provided the

23   following factual and procedural summary:

24
     1
      “LD” refers to the documents lodged by respondent on July 30, 2019; specific page references
25   are to the page numbers assigned at the time of electronic filing. “ECF” refers to the court’s case
26   management/electronic filing system and docket entry for this particular matter.
     2
27     The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
     District in People v. Williams, No. C079293 (5/10/2017), a copy of which was lodged by
28   respondent as LD 10 on July 30, 2019. (ECF No. 23.)
                                                       2
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 3 of 22


 1               On May 17, 2012, Pardip Sangha was working in a cigarette store
                 when defendant and another man entered the store. Defendant, who
 2               was wearing a wig and sunglasses, walked to the cash register where
                 Sangha was standing, pulled a gun from his pocket, told Sangha the
 3               gun was real, and “raised it up.” He demanded money, cigarettes, and
                 other things from Sangha while the other man vaulted a counter and
 4               put into a bag items from the store. Sangha gave the defendant all the
                 money that was in his register. Meanwhile, the other man repeatedly
 5               told defendant to shoot Sangha. Defendant told Sangha this was “not
                 the first time he is doing this, he had done this before, so whatever
 6               he is saying [Sangha had] to follow.”

 7               After the robbery, Sangha told police that “he was sure he could
                 recognize the armed suspect.” He also told police the gun used to rob
 8               him was a “snubbed nose revolver type of handgun.”

 9               On May 22, 2012, Detective Mike French contacted Sangha. Sangha
                 told Detective French he recognized the gunman as defendant, a
10               frequent customer of the store who had many tattoos on his upper
                 torso, neck, and face. Sangha described the gun used in the robbery
11               as a dark revolver with a brown handle and a short barrel. He later
                 identified defendant as the gunman in a six-pack photo lineup, and
12               identified in a photograph the gun used by defendant to rob him.

13               Further investigation revealed a fingerprint, left on the counter
                 during the robbery, belonged to defendant's brother, Anton Jefferson.
14
                 A week after the robbery, defendant and Jefferson were stopped by
15               police. Defendant was taken to the police station and placed in an
                 interview room. It is common practice in the Sacramento Police
16               Department for officers to leave personal items found with suspects
                 outside of the interview room the suspect was taken to. Detective
17               Shawn Ayers took a cell phone that was placed outside of defendant's
                 interview room and searched it. Although Detective Ayers was at the
18               scene of the traffic stop, he was not the person who initially found
                 the phone. In fact, he did not know who specifically, besides stating
19               that it was a transport officer, could have seized the phone or put it
                 outside defendant's interview room. He also never determined who
20               the subscriber to the phone was or had any knowledge that that was
                 ever done. Detective Ayers denied learning that the phone did not
21               belong to defendant and had no knowledge to dispute a claim the
                 phone did not belong to defendant. He acknowledged that it was
22               possible the phone belonged to someone else in the car besides
                 defendant.
23
                 On the phone, Detective Ayers recovered 10 photographs of interest
24               and forwarded them to Detective Mike French. One of the
                 photographs depicted a “black snub nose revolver with a brown
25               handle,” along with a silver semiautomatic handgun with a black
                 grip. Another depicted two black snub nose revolvers with brown
26               handles, one a larger caliber than the other. A third photograph was
                 of defendant.
27
                 The People charged defendant with second degree robbery. The
28               People further alleged defendant personally used a firearm during the
                                                    3
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 4 of 22


 1               commission of the robbery, was previously convicted of a serious
                 felony, and served two prior prison terms. Defendant pled not guilty.
 2
                 Before trial began, defendant filed several motions in limine
 3               including a motion to “exclud[e] evidence of defendant's purported
                 gang involvement or reference to defendant's gang tattoos,” and “an
 4               order excluding evidence of a cell phone.” The People argued the
                 upper body tattoos depicted in the photograph of defendant were
 5               relevant to the victim's identification of defendant. Defendant argued
                 the photograph was irrelevant and prejudicial because it showed
 6               defendant's gang-related tattoo and that he was making a gang sign
                 and holding cash. These indicia of gang affiliation, he argued, were
 7               irrelevant to the People's case and highly prejudicial. The People
                 agreed defendant's gang-affiliation was irrelevant. Defendant offered
 8               to take the photograph and block out the money and the gang sign.
                 This would also at least partially obstruct the gang-related tattoo,
 9               which already was difficult to discern.

10               The trial court responded: “Why don't you [defense counsel], take a
                 shot at what you think works and then we can have a further
11               discussion about it. So I will defer the resolution of that because it
                 sounds like with regard to the first part of it [the prosecutor] is not
12               planning to go into the gang issue. He is simply looking at the tattoos
                 as potential identification which would seem to the Court to have
13               some relevance. [¶] [Defendant's Counsel]: Understood.”

14               Defendant's trial counsel went on to argue defendant's motion in
                 limine to exclude evidence of a cell phone. Trial counsel opened by
15               saying, “this is a motion I prepared before I had subsequent
                 discussions with [the prosecutor]. It's my belief that there is no
16               phone, at least that is in [defendant's] name, so I don't know what the
                 officer is going to testify to. [¶] The phone was found in the car. It
17               was found on [defendant]. I guess we will just have to take a wait-
                 and-see attitude. I assume pictures from a phone that weren't in his
18               name may still be admissible under these circumstances, but, ....”

19               Defendant's counsel further explained that at the time of the traffic
                 stop, defendant's phone was at his house. He acknowledged again
20               that the photographs depicting defendant and the guns were
                 “admissible anyway” but objected to “any characterization” that the
21               phone belonged to defendant. The prosecutor clarified that during his
                 interview with detectives, defendant told them the only cell phones
22               taken at the traffic stop were his brother's and his friend's.

23               The court concluded the discussion: “Sounds like the only issue here
                 really is a foundational one, whether the phone was in the car or was
24               on [defendant's] possession. And either way, it would seem that the
                 photographs on the phone would still come in so long as one of those
25               foundations is laid.

26               “Am I missing something?

27               “[Defendant's Counsel]: For the purposes for which the photos are
                 being introduced, I would agree, yes. If they were being introduced
28               to establish that it was his phone and that has some other relevance,
                                                    4
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 5 of 22


 1                  I would disagree.”

 2                  During trial, the gun photos were first presented during Sangha's
                    testimony. Sangha testified that he recognized one of the guns in the
 3                  photos as the gun used during the robbery. Defendant's counsel did
                    not object.
 4
                    All three photographs were presented later during Detective Mike
 5                  French's testimony. Detective French testified the photographs were
                    e-mailed to him by Detective Ayers, who said he took the
 6                  photographs from defendant's phone. No objection was made.

 7                  The photographs were then published to the jury without objection.
                    Detective French described the guns depicted in the photographs
 8                  admitted as exhibits 5 and 6, and identified defendant as the person
                    in the photograph admitted as exhibit 7. The gang sign and the cash
 9                  were blocked out of the photograph depicting defendant, blocking
                    which also partially obstructed defendant's gang-related tattoo.
10
                    On cross-examination, defendant's trial counsel asked Detective
11                  French whether he knew in fact the photographs came from a phone
                    that belonged to defendant. Detective French said that was what he
12                  was told by Detective Ayers but he did not know whether Detective
                    Ayers confirmed the phone belonged to defendant. Detective French
13                  never tried on his own to determine who the owner of the phone was
                    because the owner of the phone was not relevant to his investigation.
14
                    Defendant's counsel also cross-examined Detective Ayers, who
15                  testified that he did not know for certain to whom the phone belonged
                    but assumed it belonged to defendant because it was standard in their
16                  department that when a phone is placed outside an interview room,
                    it belongs to the individual who is in that room. Detective Ayers
17                  acknowledged he could not tell from the photos to whom the guns
                    belonged, nor who took the pictures or who was holding the guns.
18                  He also acknowledged the phone did not contain any pictures of
                    defendant holding any of the guns.
19
                    The jury found defendant guilty as charged. In a bifurcated
20                  proceeding, the trial court found the enhancement allegations true.
                    The court later sentenced defendant to an aggregate term of 27 years
21                  in state prison.

22   (People v. Williams, slip op. at *1-3.)

23   IV. Standards for a Writ of Habeas Corpus

24          An application for a writ of habeas corpus by a person in custody under a judgment of a

25   state court can be granted only for violations of the Constitution or laws of the United States. 28

26   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

27   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

28   U.S. 62, 67-68 (1991).
                                                        5
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 6 of 22


 1          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 2   corpus relief:

 3                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
 4                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
 5
                             (1) resulted in a decision that was contrary to, or involved an
 6                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
 7
                              (2) resulted in a decision that was based on an unreasonable
 8                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
 9

10   28 U.S.C. § 2254(d).

11          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

12   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

13   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

14   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

15   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

16   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

17   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

18   precedent may not be “used to refine or sharpen a general principle of Supreme Court

19   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

20   v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per

21   curiam)). Nor may it be used to “determine whether a particular rule of law is so widely accepted

22   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as

23   correct. Id. Further, where courts of appeals have diverged in their treatment of an issue, it

24   cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

25   Musladin, 549 U.S. 70, 77 (2006).

26          A state court decision is “contrary to” clearly established federal law if it applies a rule

27   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

28   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
                                                         6
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 7 of 22


 1   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

 2   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

 3   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 3 Lockyer v.

 4   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

 5   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

 6   because that court concludes in its independent judgment that the relevant state-court decision

 7   applied clearly established federal law erroneously or incorrectly. Rather, that application must

 8   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

 9   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

10   ‘independent review of the legal question,’ is left with a ‘“firm conviction”’ that the state court

11   was ‘“erroneous”’”). “A state court’s determination that a claim lacks merit precludes federal

12   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

13   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

14   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

15   court, a state prisoner must show that the state court’s ruling on the claim being presented in

16   federal court was so lacking in justification that there was an error well understood and

17   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

18   562 U.S. at 103.

19          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

20   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,

21   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

22   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

23   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

24   considering de novo the constitutional issues raised”).

25          The court looks to the last reasoned state court decision as the basis for the state court

26   3
        Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        7
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 8 of 22


 1   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 2   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

 3   previous state court decision, this court may consider both decisions to ascertain the reasoning of

 4   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

 5   federal claim has been presented to a state court and the state court has denied relief, it may be

 6   presumed that the state court adjudicated the claim on the merits in the absence of any indication

 7   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

 8   may be overcome by a showing “there is reason to think some other explanation for the state

 9   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

10   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

11   does not expressly address a federal claim, a federal habeas court must presume, subject to

12   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

13   298 (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the

14   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

15   539 U.S. 510, 534 (2003).

16          Where the state court reaches a decision on the merits but provides no reasoning to

17   support its conclusion, a federal habeas court independently reviews the record to determine

18   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

19   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo

20   review of the constitutional issue, but rather, the only method by which we can determine whether

21   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

22   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

23   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

24          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

25   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze

26   just what the state court did when it issued a summary denial, the federal court must review the

27   state court record to determine whether there was any “reasonable basis for the state court to deny

28   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could
                                                        8
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 9 of 22


 1   have supported the state court’s decision; and then it must ask whether it is possible fairminded

 2   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

 3   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

 4   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

 5   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

 6          When it is clear, however, that a state court has not reached the merits of a petitioner’s

 7   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

 8   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

 9   F.3d 1099, 1109 (9th Cir. 2006).

10   V. Petitioner’s Claims

11          A. Ineffective Assistance of Trial Counsel (Ground One)

12          Petitioner claims that defense counsel provided ineffective assistance when he

13   insufficiently objected to the admission of photographic evidence displaying petitioner’s “gang

14   tattoos and of guns.” (ECF No. 15 at 2-3.) Respondent maintains the state court’s rejection of

15   petitioner’s claim was reasonable, thus, petitioner is not entitled to relief. (ECF No. 21 at 14-18.)

16          The last reasoned rejection of petitioner’s first claim is the decision of the California

17   Court of Appeal for the Third Appellate District on petitioner’s direct appeal. The state court

18   addressed this claim as follows:

19                  Defendant then argues that he received ineffective assistance of
                    counsel because trial counsel failed to “more fully object to
20
                    admission of the evidence.” We are not persuaded.
21
                    “[T]o establish a claim of ineffective assistance of counsel, defendant
22                  bears the burden of demonstrating, first, that counsel's performance
                    was deficient because it ‘fell below an objective standard of
23                  reasonableness [¶] ... under prevailing professional norms.’” (People
                    v. Ledesma (2006) 39 Cal.4th 641, 745–746.) “If the record ‘sheds
24
                    no light on why counsel acted or failed to act in the manner
25                  challenged,’ an appellate claim of ineffective assistance of counsel
                    must be rejected ‘unless counsel was asked for an explanation and
26                  failed to provide one, or unless there simply could be no satisfactory
                    explanation.’ ” (Id. at p. 746.)
27
                    First, with regard to the photograph depicting defendant's tattoos, the
28
                                                        9
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 10 of 22


 1                  claim was forfeited not because counsel failed to “more fully object”
                    to the photograph but because counsel did not secure a ruling on the
 2                  motion in limine. Why counsel did not feel the need to secure the
 3                  ruling is apparent from the record: those portions of the photograph
                    that trial counsel found particularly objectionable, the gang sign and
 4                  the cash, were redacted from the photo before it was presented to the
                    jury. Counsel had already achieved his stated goal—keeping the jury
 5                  from seeing or hearing about the objectionable portions of the
                    photograph. This is a reasonable basis for not pursuing a ruling or
 6                  renewing the objection.
 7
                    With regard to the gun photographs, counsel's only objection at trial
 8                  was that the photographs could not be used to prove the cell phone
                    from which they were taken belonged to defendant. Trial counsel was
 9                  not asked why he did not also object to the photographs under
                    Evidence Code section 352. It appears from the record, however, that
10                  trial counsel recognized the photographs had some relevance for
11                  identification of defendant as the robber and were admissible for that
                    purpose. Instead of arguing that they were unduly prejudicial,
12                  counsel made the reasonable tactical decision to attack the weight of
                    the photographs as evidence rather than their admissibility. Counsel
13                  questioned Detective Ayers extensively about his knowledge of who
                    owned the phone and the process for determining ownership of a
14                  phone. Detective Ayers admitted that he could have determined
15                  ownership of the phone if he had applied for a warrant. Detective
                    Ayers also testified he could not tell from the gun photographs who
16                  actually owned the guns or who was holding the guns when they were
                    photographed, much less who took the photographs of the guns.
17                  Finally, defense counsel asked whether Detective Ayers found
                    photographs on the phone of defendant with any firearms, to which
18                  he responded that he did not.
19
                    In sum, we conclude defendant has failed to show he received
20                  ineffective assistance of counsel at trial.

21   (People v. Williams, slip op. at *4-5.)
22                  Applicable Legal Standards

23          To prevail on a claim of ineffective assistance of counsel, a petitioner must show that his

24   trial counsel’s performance “fell below an objective standard of reasonableness” and that “there is

25   a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

26   would have been different.” Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).

27          Under the first prong of the Strickland test, a petitioner must show that counsel’s conduct

28   failed to meet an objective standard of reasonableness. Strickland, 466 U.S. at 687. There is “a
                                                       10
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 11 of 22


 1   ‘strong presumption’ that counsel’s representation was within the ‘wide range’ of reasonable

 2   professional assistance.” Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 689).

 3   Petitioner must rebut this presumption by demonstrating that his counsel’s performance was

 4   unreasonable under prevailing professional norms and was not the product of “sound trial

 5   strategy.” Strickland, 466 U.S. at 688-89. Judicial scrutiny of defense counsel’s performance is

 6   “highly deferential,” and thus the court must evaluate counsel’s conduct from her perspective at

 7   the time it occurred, without the benefit of hindsight. Id. at 689. “[S]trategic choices made after

 8   thorough investigation of law and facts relevant to plausible options are virtually

 9   unchallengeable.” Strickland, 466 U.S. at 690.

10          The second prong of the Strickland test requires a petitioner to show that counsel’s

11   conduct prejudiced him. Strickland, 466 U.S. at 691-92. Prejudice is found where “there is a

12   reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

13   would have been different.” Id. at 694. A reasonable probability is one “sufficient to undermine

14   confidence in the outcome.” Id. at 693. “This does not require a showing that counsel’s actions

15   ‘more likely than not altered the outcome,’ but the difference between Strickland’s prejudice

16   standard and a more-probable-than-not standard is slight and matters ‘only in the rarest case.’”

17   Richter, 562 U.S. at 112 (quoting Strickland, 466 U.S. at 693). “The likelihood of a different

18   result must be substantial, not just conceivable.” Id.

19                  Analysis

20          Petitioner cannot overcome his burden. A review of the state court decision and this

21   record reveals neither deficiency nor prejudice.

22          Defense counsel objected to the admission of photographs. (See LD 1 at 112.) More

23   particularly, defense counsel raised the issue on February 19, 2015:

24                  [DEFENSE COUNSEL]: Your Honor, with respect to the in limine
                    motions . . . [t]here was a cell phone that was taken from a car Mr.
25                  Williams was in. I believe the People’s evidence might be it was
                    taken from Mr. Williams. I don’t think it was, but certainly taken
26                  from the car.
27                  The phone is not admissible and he did not have a cell phone. I made
                    my objection in regard to the in limine through the admission of the
28                  phone or the contents of the phone in sort of a two prong thing.
                                                       11
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 12 of 22


 1               One, the phone was searched without a warrant and, two, shouldn’t
                 be any subscriber information in Mr. Williams’ name.
 2
                 The only reason I’m bring this up now is not to litigate that issue, but
 3               if the Court has any questions in that regard it might require one of
                 the officers to come explain where he got the phone and maybe
 4               perhaps foundationally if he knows who the phone subscriber is.

 5               I’m only putting that out there in case - - I don’t want the middle of
                 the afternoon there to be some big problem with addressing that in
 6               limine motion so would have to get the officer available or Mr. Miller
                 can by way of offer of proof say this is what the officer would say or
 7               his - - give some information so we don’t - - that doesn’t come up as
                 a stumbling block.
 8
                 THE COURT: Mr. Miller, are you planning to use the phone? [¶]
 9
                 [PROSECUTOR]: I’m not planning to use the phone. However, I
10               am planning to use the photographs that were taken from it. The
                 defendant here was stopped in a car along with his brother, in fact,
11               one week after the alleged robbery in this case.

12               There was a phone taken from him during that vehicle stop a week
                 after. The phone was taken and searched pursuant to his parole status
13               at the time and - -

14               THE COURT: The phone was on the defendant’s possession at this
                 time?
15
                 [PROSECUTOR]: That is the way I read the police report. I can
16               certainly check with the Sacramento Police Department detective
                 who wrote that report to see if, in fact, he had a recollection of where
17               exactly the phone was.

18               But, there was a sharing of information between the detective
                 working the robbery and the detective who took the phone from the
19               defendant’s possession a week later.

20               And they, in fact, shared information after it was connected - - later
                 detectives learned that the first detective in working the robbery they
21               began to share information.

22               So, the way I read it on the traffic stop is that in fact the phone was
                 taken from the defendant and then searched or downloaded. There
23               was some photographs of it - - on it of one or more firearms that
                 matched the description of the firearm used in the robbery. So that’s
24               the connection.

25               THE COURT: Mr. Grow.

26               MR. GROW: That’s what I understand the People’s evidence to be.
                 I just - -
27
                 THE COURT: You want to be certain that in fact the phone was
28               taken from your client’s possession.
                                                    12
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 13 of 22


 1                 MR. GROW: If it’s important to the Court in deciding this in limine
                   motion with respect to that. There’s some pictures probably be some
 2                 discussion on the admissibility of the pictures, at least one of them.

 3                 And you know if the phone is not in fact in his name, which I do not
                   believe that it is, there’s argument to be made with respect to the
 4                 contents of the phone.

 5                 THE COURT: Let me suggest this. What if Mr. Miller was to
                   contact the officer and conclusively determine that in fact the officer
 6                 did take the phone from your client’s possession and that would do
                   that at this point.
 7
                   MR. GROW: For purposes of the in limine probably. It raises other
 8                 issues that I might to be respond.

 9                 THE COURT: Understood. Why don’t you just make that phone
                   call, Mr. Miller, then we can deal with that on Monday if there’s a
10                 need.

11   (LD 3 at 9-12 & ECF No. 29 at 3-6.)

12   When the issue was addressed the following Monday, the trial court deferred ruling on the issue

13   following this exchange:

14                 [THE COURT]: Number 9, excluding evidence about the gang. [¶]
                   Is there any reason why that would come in about tattoos?
15
                   [PROSECUTOR]: Yes and no. Um, as it relates to the introduction
16                 of evidence of tattoos solely for the purpose of proving a gang
                   affiliation, I absolutely in no way intent to do that whatsoever. I think
17                 any gang affiliation or involvement is entirely irrelevant, and I will
                   admonish all of my witnesses that that is not to be discussed.
18
                   Um, the issue as it relates to tattoos is that the named victim in this
19                 case, who is an owner and long-time worker at the Florin cigarette
                   shop, told the numerous law enforcement contacts he had contact
20                 with in respect to the robbery - - and by that I mean patrol who
                   responded, detectives later, um - - has been through and through
21                 consistent that he instantly recognized the gunman in this case, who
                   is alleged to be this defendant, as a former customer who would come
22                 in almost on a daily basis to his store up until about a month prior to
                   the robbery. It had been roughly a month since he had last seen the
23                 defendant.

24                 In his descriptions of the perpetrator that he gave to law enforcement,
                   the victim indicated that he recognized the presence of upper body
25                 tattoos, neck tattoos and face tattoos on the subject. This will later
                   tie in, as the Court will see, to a phone that was taken during the
26                 vehicle stop a week after this alleged robbery, um, where a phone
                   was taken and later discovered to contain numerous photographs of
27                 Mr. Williams with upper body tattoos and other tattoos, along with
                   photographs of firearms that the victim later identified as the one
28                 used in the May 17th alleged robbery.
                                                       13
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 14 of 22


 1               So as it relates to tattoos, um, our issue here is one main tattoo that
                 Mr. Williams has across his chest that reads quite largely “Ride
 2               Zilla”. Um, Mr. Williams admitted during the May 24th traffic stop
                 that he is a member of Ride Zilla. He is a validated member of that.
 3               Um, for purposes of this trial, I don’t care about that. I don’t care
                 about that fact. I think it’s irrelevant.
 4
                 What I do think is relevant is the fact that on prior occasions this
 5               particular victim - and what you’ll see in this robbery is the, um,
                 gunman came in with a short-sleeved shirt on, sort of button up, …
 6               the victim had indicated to law enforcement hat he had previously
                 seen the defendant come in in a tank top which, of course, would um,
 7               allow for a better view of upper body tattoos. The tattoos on the
                 phone, um - photographs of the defendant on the phone I think are
 8               relevant to show, in fact, that, yes, um, the defendant himself has
                 upper body tattoos.
 9
                 The problem for 352 is that almost every photograph of the defendant
10               on his phone that was found is holding a large wad of cash and
                 flashing some sort of a sign. Um, I don’t think any of the jurors will
11               know necessarily what it means, but it appear to be some sort of a
                 gang sign. So it could be inflammatory in that respect; however,
12               balanced against the relevant of the ID issue in this case where the
                 victim is indicating, yes, this is the person that I have seen before, he
13               had multiple upper body tattoos, neck tattoos, etcetera, I would think
                 that is relevant to show that, in fact, Mr. Williams does have upper
14               body type of tattoos without any specificity.

15               Um, he indicated to law enforcement he thought maybe that the
                 defendant had tear drop tattoos, but as to the upper body tattoos and
16               neck tattoos, there is never a description given in any fashion. In that
                 regard he ended up selecting, um, Mr. Williams out of a photo lineup
17               in less than five seconds, but that is, of course, just of the face. But
                 I don’t believe there has ever been a description given of the upper
18               body tattoos by the victim to law enforcement.

19               THE COURT: Mr. Grow?

20               MR. GROW: Um, thank you. There is kind of two parts to this issue
                 and problems for me. [¶]-[¶]
21
                 Um, on the date of the robbery the surveillance photo shows an
22               individual, you can’t really make out facial features, but purportedly
                 Mr. Williams in theory here, wearing a short-sleeved shirt. You
23               don’t see any of these upper body tattoos at all. So I’m not sure of
                 the relevance of the witness, um, in terms of identifying, yeah, that
24               is a customer, he also has these other tattoos that weren’t visible on
                 the day of the robbery. His observation with respect to Mr. Williams
25               on the day of the robbery doesn’t include these other tattoos, so that
                 wasn’t part of his identification of him on that day.
26
                 Um, but even more importantly, the photos, if you were to consider
27               allowing the photos, it wouldn’t be difficult to crop out the offending
                 part to me which is the, you know, the gang sign and the cash. Um,
28               I think [the prosecutor] brought the photos or perhaps the clerk has
                                                     14
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 15 of 22


 1               them, but you can see it wouldn’t take much to crop those two things
                 out to make them less prejudicial because they are highly prejudicial
 2               if you have a guy with cash and gang signs.

 3               So, one, I don’t think it’s relevant because none of these upper body
                 tattoos were on display on the day of this robbery, so they are not
 4               germane to his identification on that day.

 5               THE COURT: Why shouldn’t I wait until the witness testifies, see
                 how the testimony goes and then decide this issue? [¶]
 6
                 MR. GROW: I can offer this, Judge: He does say that - - the witness,
 7               in describing Mr. Williams, says, well, at least with respect to the
                 photo array is - - Detective French asked him, How do you recognize
 8               Mr. Williams? He says, It’s just the face. The whole face. There is
                 no reference to these body tattoos to this part of his identification of
 9               Mr. Williams.

10               THE COURT: The problem I’m having is this: If it goes to the issue
                 of identification, it’s relevant. So the question becomes, the nature
11               of the testimony with regard to the tattoos to determine whether it is
                 something that is generally specific or somewhere in between and
12               then how that fits in with the actual tattoos that the defendant has and
                 how that fits in with the witness’s testimony about the tattoos. So I
13               somewhat need to know what that witness is going to say.

14               MR. GROW: And as I mentioned, Judge, if the Court is inclined to
                 allow the photographs - -
15
                 THE COURT: I think that part is easy. If, in fact, the Court allows
16               the photographs because of the tattoos, cropping out the gang sign
                 and the wad of money seems like something that can be done or is it
17               blocking the exact tattoos that are in issue?

18               [PROSECUTOR]: I printed out one and only one …. That’s the one
                 that I thought was the most benign. So that is the one I printed and I
19               was going to offer.

20               THE COURT: Do we have that here?

21               [PROSECUTOR]: Yes. [¶]-[¶]

22               THE COURT: Here’s what I’m seeing on this particular photo: I’m
                 seeing the tattoos much more pronounced on the left side of the photo
23               immediately above the hand sign. Um, on the other side of the photo,
                 the right side, the defendant is holding a wad of cash. Immediately
24               above that I see some tattoos in there, but the photograph is darkened
                 there, so it’s really hard to see much.
25
                 MR. GROW: To answer your question specifically, Judge, I could
26               easily block those out. They are blocking tattoos anyway. So it’s
                 just a matter of covering the gang sign, which is highly prejudicial,
27               and the cash, which I think is not relevant and prejudicial as well. So
                 you could simply use – cover it with a piece of paper that’s cut out
28               to match those two things and it’s going to obscure the gang signs or
                                                    15
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 16 of 22


 1                   you could actually cop it and still how those tattoos.

 2                   THE COURT: Why don’t you, Mr. Grow, take a shot at what you
                     think works and then we can have a further discussion about it. So I
 3                   will defer the resolution of that because it sounds like with regard to
                     the first part of it [the prosecutor] is not planning to go into the gang
 4                   issue. He is simply looking at the tattoos as potential identification
                     which would seem to the Court to have some relevance.
 5

 6   (See LD 3 at 23-29 & LD 1 at 115.)

 7           The Third District Court of Appeal’s decision was neither contrary to, nor did it involve

 8   an unreasonable application of, the Strickland standard.

 9           As the state court indicated, the record reveals that defense counsel’s objection to the

10   photograph offered by the People involved the specific depiction of petitioner holding a wad of

11   cash and “throwing” a gang sign, in addition to displaying upper body tattoos. The gang sign and

12   cash depicted therein were redacted and not shown to the jury. Defense counsel’s representation

13   in that regard was effective, rather than deficient.

14           That left petitioner’s upper body tattoos as depicted in the photograph. The victim

15   testified extensively to those tattoos as they related to the victim’s ability to identify petitioner as

16   the gun toting robber. (See LD 3 at 59-60, 75, 92-94.) The responding officer on the date of the

17   robbery testified the victim described the suspect’s tattoos, including heavily tattooed arms, neck

18   and face. (LD 3 at 108.) Petitioner was known to the victim as a regular customer of the store

19   who was extensively tattooed. (LD 3 at 53, 58-59, 72, 88, 107-08, 112, 148-49.)

20           Given that the basis for the victim’s identification of petitioner as one of the two

21   individuals who robbed him involved the victim’s prior interactions with petitioner as a heavily

22   tattooed, regular store customer and the victim having recognized petitioner through those

23   interactions, the photograph was plainly relevant and admissible based on identification. (See

24   Cal. Evid. Code, §§ 350, 351, 352; People v. Booker, 51 Cal.4th 141, 187 (2011l) (photographic

25   evidence is generally admissible, just as all relevant evidence is admissible unless excluded by the

26   federal or state Constitution or by statute, and trial courts have broad discretion in determining

27   relevance); People v. Burwell, 44 Cal.2d 16, 34 (1955) (photographs, when relevant to the issues,

28   have evidentiary value). See Jones v. Smith, 231 F.3d 1227, 1239 n.8 (9th Cir. 2000) (citing
                                                         16
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 17 of 22


 1   Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir. 1985) (an attorney's failure to make a meritless

 2   objection or motion does not constitute ineffective assistance of counsel)); see also Matylinsky v.

 3   Budge, 577 F.3d 1083, 1094 (9th Cir. 2009) (counsel's failure to object to testimony on hearsay

 4   grounds was not ineffective where the objection would have been properly overruled); Rupe v.

 5   Wood, 93 F.3d 1434, 1445 (9th Cir. 1996) (“the failure to take a futile action can never be

 6   deficient performance”). The Third District Court of Appeal’s determination that defense

 7   counsel’s attack as to the weight of the evidence, 4 rather than its admissibility, was a reasonable

 8   tactical decision was not unreasonable. Strickland, 466 U.S. at 687-90 (reasonable tactical

 9   decisions, including decisions with regard to the presentation of the case, are “virtually

10   unchallengeable”).

11            Moreover, petitioner did not, and cannot, establish prejudice. Even assuming for the sake

12   of argument that defense counsel’s failure to object or more fully object was a deficiency, there is

13   no reasonable probability of a different outcome in this case.

14            The robbery was committed by two men and petitioner’s brother’s fingerprints were found

15   at the scene of the robbery. (LD 3 at 123-24, 153, 156; see also LD 3 at 113 [gunman never made

16   physical contact with anything in store].) Petitioner’s mother testified that petitioner and

17   petitioner’s brother “always . . . hung out together” and were “extremely close.” (LD 3 at 100-

18   01.) The brothers were pulled over in the company of one another a week following this robbery

19   incident. (LD 3 at 119-22, 127, 154.) The gun described by the victim on the date of the robbery

20   matched one of the guns depicted in a photograph admitted at trial, taken from a phone located at

21   the time of the vehicle stop. (LD 3 at 77, 110, 151-52, 170-71.) And the jury was instructed as to

22   the evaluation of witness testimony (LD 3 at 300-01), and clearly considered the victim’s

23   testimony to be reliable. Weeks v. Angelone, 528 U.S. 225, 226 (2000) (the court presumes the

24   jury followed the instructions given). The victim’s testimony did not involve only tattoos for

25   purposes of identification; rather, the victim also testified to his familiarity with petitioner’s walk

26

27
     4
         LD 3 at 173-75, 178-79, 182-85.
28
                                                        17
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 18 of 22


 1   or gait, facial expressions, and regular purchases of cigars. 5 (LD 3 at 59, 75, 89, 92, 198.)

 2             In sum, the state appellate court's decision was not contrary to, or an unreasonable

 3   application of, clearly established Supreme Court authority. As a result, the undersigned

 4   recommends petitioner’s claim as alleged in ground one of the second amended petition be

 5   denied.

 6             B. Admission of Certain Photographic Evidence Violated Due Process (Ground Two)

 7             Petitioner claims that the trial court abused its discretion in admitting photographs of

 8   petitioner’s upper body gang tattoos and guns, violating his rights to due process. (ECF No. 15 at

 9   3-5.) Respondent contends this claim is procedurally defaulted and lacking in merit, thus

10   precluding relief. (ECF No. 21 at 18-21.)

11             The last reasoned rejection of petitioner’s claim is the decision of the California Court of

12   Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed

13   this claim as follows:

14                    Defendant contends the trial court abused its discretion by admitting
                      a photograph of defendant that showed his gang-related tattoos.
15
                      Defendant moved in limine to exclude this photograph and the trial
16                    court deferred ruling on the motion. Defendant never reasserted the
                      objections or pressed for a ruling when the photographs he now
17                    challenges were presented during trial. Accordingly, the issue has
                      been forfeited. (See People v. Ramos (1997) 15 Cal.4th 1133, 1171
18                    [where party files a motion in limine but does not secure an express
19                    ruling from the court, argument is forfeited].)

20                    Defendant further contends the trial court abused its discretion in
                      admitting photographs of multiple hand guns, when only one of the
21                    guns was identified by the victim as the gun used in the robbery. The
                      additional guns, defendant argues, “were not relevant and were
22                    inflammatory” and thus inadmissible under Evidence Code section
                      352. Defendant did not raise this argument in the trial court.
23

24                    In the trial court, defendant moved in limine to exclude “evidence of
                      a cell phone.” In support of his motion, defendant argued the
25                    photographs from the cell phone, including the gun photos, could not
                      be used as evidence the gun belonged to defendant. He essentially
26                    conceded the photographs were otherwise admissible.
27
     5
       During testimony, the victim was asked whether he recognized the gunman’s voice; he
28   responded, “Kind of, yeah.” (LD 3 at 199.)
                                                    18
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 19 of 22


 1                  The trial court ruled “the only real issue here is was it [defendant's]
                    phone in terms of some kind of legal possession as opposed to having
 2                  some actual or constructive possession. [The prosecutor] can at least
 3                  elicit the testimony from the witnesses about the phone and we will
                    see if there is an issue. And if there is, you can make an objection at
 4                  that point.” When the gun photographs were presented, defendant
                    raised no objections. Under these circumstances, defendant's
 5                  objection to admission of the gun photographs as unduly prejudicial
                    has been forfeited and cannot be raised on appeal. (Evid. Code, §
 6                  353.
 7

 8   (People v. Williams, slip op. at *3-4.)

 9                  Applicable Legal Standards

10          A state court’s admission of evidence under state evidentiary law will form the basis for

11   federal habeas relief only where the evidentiary ruling “so fatally infected the proceedings as to

12   render them fundamentally unfair” in violation a petitioner’s due process rights. Jammal v. Van

13   de Kamp, 926 F.2d 918, 919 (9th Cir. 1991). “[F]ailure to comply with the state’s rules of

14   evidence is neither a necessary nor a sufficient basis for granting habeas relief.” Id.

15          The United States Supreme Court has “defined the category of infractions that violate

16   ‘fundamental fairness’ very narrowly.” Dowling v. United States, 493 U.S. 342, 352 (1990). The

17   high court “has made very few rulings regarding the admission of evidence as a violation of due

18   process.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). It has opted not to hold

19   that evidence of other crimes or bad acts “so infused the trial with unfairness as to deny due

20   process of law.” Estelle v. McGuire, 502 U.S. at 75 & n.5 (noting that the Court “express[ed] no

21   opinion on whether a state law would violate the Due Process Clause if it permitted the use of

22   ‘prior crimes’ evidence to show propensity to commit a charged crime”). Moreover, the Supreme

23   Court “has not yet made a clear ruling that admission of irrelevant or overtly prejudicial evidence

24   constitutes a due process violation sufficient to warrant issuance of the writ.” Holley, 568 F.3d at

25   1101 (citing Carey v. Musladin, 549 U.S. at 77). In the absence of clearly established law that

26   admission of even overtly prejudicial evidence constitutes a due process violation, the court

27   cannot conclude that the state court’s ruling was an “unreasonable application.” Id.; see also

28   Larson v. Palmateer, 515 F.3d 1057, 1066 (9th Cir. 2008) (holding that because the Supreme
                                                       19
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 20 of 22


 1   Court has expressly reserved the question of whether using evidence of a defendant’s past crimes

 2   to show that he has a propensity for criminal activity could ever violate due process, the state

 3   court did not unreasonably apply clearly established law in determining that the admission of

 4   defendant’s criminal history did not violate due process). A federal court is “without power” to

 5   grant a habeas petition based solely on the admission of evidence. Id.

 6           Even setting aside the issue of clearly established federal law, “[a] habeas petitioner bears

 7   a heavy burden in showing a due process violation based on an evidentiary decision.” Boyde v.

 8   Brown, 404 F.3d 1159, 1172 (9th Cir. 2005), as amended, 421 F.3d 1154 (9th Cir. 2005). Again,

 9   “’[t]he admission of evidence does not provide a basis for habeas relief unless it rendered the trial

10   fundamentally unfair in violation of due process.’” Holley, 568 F.3d at 1101. “Only if there are

11   no permissible inferences the jury may draw from evidence can its admission violate due

12   process.” Alcala v. Woodford, 334 F.3d 862, 887 (9th Cir. 2003) (emphasis in original); Houston

13   v. Roe, 177 F.3d 901, 910 n.6 (9th Cir. 1999). “Even then, the evidence must ‘be of such quality

14   as necessarily prevents a fair trial.’” Jammal v. Van de Kamp, 926 F.2d at 920 (citation omitted).

15   That can only occur if the admission of the evidence had a “’substantial and injurious effect or

16   influence in determining the jury’s verdict.’” Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)

17   (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)).

18                   Analysis

19                           Procedural Default

20           As to the state court’s determination that petitioner forfeited his argument by failing to

21   reassert or press for a ruling concerning the photographs after the trial court initially deferred

22   ruling on the issue, the claim is procedurally barred. Coleman v. Thompson, 501 U.S. 722, 749-

23   50 (1991); Paulino v. Castro, 371 F.3d 1083, 1092-93 (9th Cir. 2004) (failure to object at trial

24   bars federal habeas review).

25           A federal court will not review a petitioner's claims if the state court has denied relief of

26   those claims pursuant to a state law that is independent of federal law and adequate to support the

27   judgment. Ylst v. Nunnemaker, 501 U.S. at 801; Coleman v. Thompson, 501 U.S. at 729-30. A

28   state court's refusal to hear the merits of a claim because of petitioner's failure to follow a state
                                                         20
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 21 of 22


 1   procedural rule is considered a denial of relief on independent and adequate state grounds. Harris

 2   v. Reed, 489 U.S. 255, 260-61 (1989). This doctrine of procedural default is based on the

 3   concerns of comity and federalism. Coleman, 501 U.S. at 730-732.

 4          Where a petitioner “failed to object to [the alleged error] at trial, his forfeiture under

 5   California law constitutes a procedural default.” Xiong v. Felker, 681 F.3d 1067, 1075 (9th Cir.

 6   2012) (noting that procedural rule must be firmly established and regularly followed and holding

 7   that contemporaneous objection rule barred review of petitioner’s claim); see also Fairbank v.

 8   Ayers, 650 F.3d 1243, 1256-57 (9th Cir. 2011) (holding that “the California Supreme Court

 9   applied an independent and adequate state procedural rule that bars federal review” based upon

10   the lack of objection at trial); Vansickel v. White, 166 F.3d 953, 958 (9th Cir. 1999) (holding

11   petitioner’s claim was “procedurally barred by an adequate and independent state ground”

12   through California’s contemporaneous objection rule). The Ninth Circuit has repeatedly

13   recognized and applied the California contemporaneous objection rule in affirming denial of a

14   federal habeas petition on grounds of procedural default where there was a complete failure to

15   object at trial. See, e.g., Inthavong v. Lamarque, 420 F.3d 1055, 1058 (9th Cir. 2005).

16          Petitioner makes no showing that the contemporaneous objection rule was not an adequate

17   and independent basis for the appellate court’s decision. In addition, petitioner has not shown

18   cause for the default or prejudice resulting from it, or that a fundamental miscarriage of justice

19   would occur if this claim is not heard. Nor has petitioner presented any evidence establishing his

20   actual innocence. Therefore, petitioner is procedurally barred from bringing this claim.

21                          Further Consideration

22          Despite the procedural bar, the admission of photographs like those complained of here

23   does not involve an unreasonable application of Supreme Court precedent, which would entitle

24   petitioner to relief, because the Supreme Court “has not yet made a clear ruling that admission of

25   irrelevant or overtly prejudicial evidence constitutes a due process violation sufficient to warrant

26   issuance of the writ.” Holley, 568 F.3d at 1101 (citing Carey v. Musladin, 549 U.S. at 77). In the

27   absence of clearly established law that admission of even overtly prejudicial evidence constitutes

28   a due process violation, the court could conclude that the state court’s ruling was an
                                                        21
     Case 2:18-cv-01305-KJM-KJN Document 30 Filed 09/03/21 Page 22 of 22


 1   “unreasonable application.” Id. Notably too, there is nothing in this record to indicate the

 2   admission of the photographs prevented a fair trial, nor did their admission have a substantial or

 3   injuries effect on the jury’s verdict. Jammal, 926 F.2d at 920; Brecht, 507 U.S. at 623.

 4              Because the claim is procedurally barred, and because the state appellate court's

 5   disposition of petitioner's claim was not contrary to or an unreasonable application of Supreme

 6   Court precedent, a federal district court may not grant the writ based on the trial court's admission

 7   of the photographs. Therefore, the undersigned recommends petitioner’s claim as alleged in

 8   ground two of the second amended petition be denied.

 9   VI. Conclusion

10              Accordingly, IT IS HEREBY RECOMMENDED that petitioner's application for a writ of

11   habeas corpus be denied.

12              These findings and recommendations are submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

14   after being served with these findings and recommendations, any party may file written

15   objections with the court and serve a copy on all parties. Such a document should be captioned

16   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

17   he shall also address whether a certificate of appealability should issue and, if so, why and as to

18   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

19   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

20   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

21   service of the objections. The parties are advised that failure to file objections within the

22   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

23   F.2d 1153 (9th Cir. 1991).

24   Dated: September 3, 2021

25

26
     base.157
27

28
                                                         22
